Citation Nr: 1519239	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The question of whether new and material evidence has been received to reopen the previously denied claim is a threshold question that must be addressed by the Board before addressing the merits.

The reopened issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim was initially denied in a December 1999 rating decision; he was notified of the denial and his appellate rights at that time, but he did not appeal and no new and material evidence was received within one year after that denial.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSION OF LAW

The December 1999 RO denial of service connection for a left knee disability became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1999 remand regarding a prior claim for an increased rating for the service-connected left thigh disability, the Board found that a claim for service connection for the left knee had been raised in a March 1997 hearing, and referred that claim to the RO.  The RO denied this claim for service connection for a left knee disability in a December 1999 rating decision.  This denial was based on a finding that there was no relationship, including aggravation, between any left knee disability and the service-connected disability of "cavitary scar and muscle loss, with some hypo and hyperesthesia, left thigh."  The RO also found that there was no evidence of an independent diagnosed left knee disability at that time.  

The Veteran was notified in December 1999 of this denial and his appellate rights, but he did not appeal.  Additionally, no pertinent evidence was received within one year of notice of the denial, so as to keep the issue pending.  In this regard, the evidence includes documents from the Veteran and his representative that were received in 1999 and 2000, including identification of treatment and a May 2000 letter from the Veteran's private provider.  Nevertheless, all of these documents related only to his the Veteran's claim for a higher rating for the service-connected left thigh disability, on the knee.  In a December 1999 letter, the Veteran referenced the December 1999 rating decision (which had denied service connection for the left knee), but indicated that although he may have mentioned his left knee bothering him, he "had no intention of trying to get a S/C disability on it."  The Veteran stated that he thought the recent VA examination was to evaluate his left thigh injury, and that "[t]he only thing I want them to focus on is my left thigh."  Accordingly, this letter was not pertinent to the left knee condition and did not indicate an intent to dispute or appeal from the denial of service connection.

For the foregoing reasons, the December 1999 rating decision denial became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran submitted the current claim for a left knee disability in February 2012.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial, new pertinent evidence has been received that establishes diagnosed left knee disabilities and also suggests a possible link of aggravation between a current disability and the service-connected left thigh condition.  See, e.g., March 2012 VA examination; March 2012 private opinion.  These were two previously unestablished facts that are necessary to substantiate the claim, and the evidence raises a reasonable likelihood of substantiating the claim.  Therefore, the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).


ORDER

New and material evidence having been received, the previously denied service connection claim for a left knee disability is reopened.


REMAND

The Veteran contends that his service-connected left thigh disability, with resulting muscle loss and blood loss or circulation problems, caused or aggravated his current left knee disability.  He is not competent to offer such an opinion, and the current VA and private medical evidence is insufficient to adjudicate the reopened claim.  

In a March 2012 letter, the Veteran's private provider since 1993, Dr. King, indicated that he had continued progression of the effects of his left thigh trauma in service, described as scarring with injury to the veins and lymphatics of the extremity that would worsen over time.  Dr. King stated that venous and lymphatic drainage from the area was causing some stasis changes and potentially diminished blood flow to the extremity.  He also stated that the Veteran had been having progression of his left knee pain with underlying degenerative osteoarthritis and joint disease, with decreased mobility and weakness and resulting total knee arthroplasty.  Dr. King stated that it was his professional opinion within a reasonable realm of medical probability and within reasonable medical certainty that the Veteran's previous trauma to the left lower extremity had contributed to the deterioration of his knee to the point that he required total knee arthroplasty.

Although this opinion suggests an aggravation link between the current degenerative joint disease and the service-connected left thigh disability, Dr. King did not discuss the significance of the additional condition of osteochondritis dissecans that was diagnosed with rapid onset after March 2011.  Further, there is evidence that the Veteran had left leg neurological symptoms due to the lumbar spine, and not due to the left knee.  To the extent that there was aggravation, Dr. King also did not address the baseline degree of disability prior to any aggravation.

The Veteran underwent a VA examination for the left knee in March 2012.  This examiner opined that it was less likely than not that the current degenerative joint disease and osteochondritis dissecans of the left knee were incurred in or caused by in-service injury.  He did not directly answer the questions regarding secondary causation or aggravation, although he referenced the left thigh injury and effects.  

Specifically, the examiner stated that the Veteran's service injury in 1963 did not involve the excision of any muscle, and also that this injury did not interfere with his work in coal mines for 30 years after service.  The examiner noted that the diagnosis of osteochondritis dissecans was established in September 2011 when the Veteran had x-rays and an MRI after onset of pain and swelling after walking on his farm, and that this condition was not present in x-rays that were completed in March 2011.  The examiner stated that osteochondritis dissecans "is caused by reduced blood flow to the end of bone," and that the Veteran's symptoms were compatible with this diagnosis, but that he had no loss of muscles in 1963.  The examiner also stated that the Veteran's degenerative joint disease of both knees was due to a hard laboring occupation and shoveling coal in mines, and that his injury during service in 1963 did not result in or cause this degenerative joint disease.

The VA examiner's opinions do not appear to have considered all pertinent or accurate facts for the Veteran's case.  First, although the examiner noted that there was no muscle loss in 1963, the Veteran's service-connected left thigh condition is described as including muscle loss, and prior VA examinations in 1994 and 1997 noted that there was objective muscle loss due to the Veteran's left thigh disability.  

Second, there are many statements from the Veteran over the years that his left thigh or leg disability did affect his work in the coal mines, including causing him to fall due to weakness or a feeling of lack of circulation.  Although he has recently asserted that he worked only as a foreman and did not engage in manual labor, previous statements by the Veteran and others show that he did do some physical laboring in the coal mines, although his duties may have been adjusted due to left leg difficulties.  See, e.g., May 1994 evaluation with records from the Social Security Administration (SSA); March 1997 hearing; June 1997 VA examination.

Additionally, there is an indication of possibly outstanding records.  The claims file includes private treatment records through June 2012 (received in August 2014), as well as an August 2014 private evaluation for the left thigh disability.  The last VA treatment records in the claims file are dated in September 2013.  It is unclear if the Veteran received subsequent VA or private treatment for the left knee or thigh.  

Further, the RO indicated in April 2015 that the Veteran was to be scheduled for a new VA examination to determine the current severity of his service-connected left thigh disability, and a notice to this effect was sent to the Veteran on April 23, 2015.  This examination may result in evidence pertinent to the left knee claim.

The Board notes that x-rays in 1997 were essentially normal for the left knee, but more recent imaging studies do show degenerative joint disease, as well as osteochondritis dissecans as of 2011, and status post total knee arthroplasty in 2012.  

The Veteran has complained of weakness, tingling, and numbness throughout the left leg for many years, which he believes is due to his service-connected left thigh disability.  He is not competent to offer such an opinion, and there is conflicting evidence as to whether these symptoms are due to a lumbar spine condition.  Prior medical evidence indicated that testing showed no neurological impairment related to the left thigh scarring, but that there was neurological impairment associated with degenerative joint disease of the lumbar spine.  See, e.g., VA examinations in December 1997 and April 1998; private records from neurologist in December 1997 and February 1998.  More recently, relating to a June 2012 VA neurological examination, the examiner stated that EMG/NCS studies in July 2012 showed no evidence of lumbosacral radiculopathy or plexopathy in the left lower extremity.  There was evidence of sural and tibial mononeuropathies, which were noted to be divisions of the sciatic nerve in the lower leg, but the study was limited by severe edema, and another assessment was recommended after the edema had resolved.  The examiner stated that, because the Veteran's injury was to the upper leg or thigh, the only way these two nerves in the lower leg would be involved was for the original injury to have selectively injured fibers from those nerves as they course up the sciatic nerve near the site of injury.  This has not yet been otherwise addressed.
  
In light of the above, a new VA examination and opinion is needed to address the nature and etiology of the Veteran's left knee disabilities, after obtaining any other pertinent, outstanding medical evidence, including testing or examination reports.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide the necessary release for VA to obtain any outstanding private treatment records for his left knee or left thigh, or to provide the records himself.  After allowing time for a response, request copies of any such identified records for which he provides a sufficient release.  

Also, ensure that all VA records and results of EMG/NCS or other diagnostic studies are associated with the claims file, including any EMG/NCS results since July 2012, or treatment records or evaluations since September 2013.  

All records received must be associated with the claims file.  If any of the above-described records are not available, notify the Veteran of the attempts made, and allow an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a new VA examination regarding the nature and etiology of his left knee disability.  If possible, the examination should be conducted by someone other than the individual who conducted the March 2012 VA knee examination.  

The examiner should conduct any necessary studies or testing, and respond to the following based on such examination and review of the entire claims file:

(a)  Was any currently diagnosed left knee disability, to include degenerative joint disease or osteochondritis dissecans status post total knee arthroplasty, at least as likely as not (50 percent probability or more) proximately caused by the Veteran's service-connected left thigh disability?  

Also, can the effects or etiology (causation or aggravation) of the degenerative joint disease be separated from those of the osteochondritis dissecans?

(b)  If there was no causation, was any currently diagnosed left knee disability at least as likely as not proximately aggravated (worsened beyond its natural progression) by his left thigh disability?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

NOTE: The examiner must provide reasons for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with consideration of the available, pertinent lay and medical evidence.

In particular, the reasoning should reflect consideration of the March 2012 letter from Dr. King, evidence of muscle loss related to the service-connected scar, evidence regarding interference with the Veteran's prior work and duties in coal mines, and evidence concerning symptoms in the left knee or leg due to the lumbar spine as opposed to the service-connected left thigh disability, including but not limited to the evidence as summarized above.   

If the examiner rejects pertinent lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If a requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  Then, if the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


